Title: The American Commissioners to Vergennes, 10 April 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


<Passy, April 10, 1778: Mr. Adams, appointed by Congress to replace Mr. Deane, has arrived and will wait on you as soon as he recovers from his voyage. He came on a continental frigate, which took a prize with a cargo valued at £70,000. Congress is detaining Gen. Burgoyne and his army for a breach of the convention, and has more than 10,000 prisoners on its hands; the other British troops, short of provisions, are penned in New York and Philadelphia.
Mr. Adams brings the enclosed Congressional resolutions. They will probably discourage the British government from tempting us or Congress with offers of everything short of independence. We have given no encouragement to such overtures, and these resolutions make certain that Congress will not, especially after the treaties are known; Mr. Adams is confident of their immediate ratification.>
